DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities: the phrase “wherein the the processor” should be –wherein the [[the]] processor--.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities: the claim contains a typographical error – the term ‘speaker’ is misspelled. Appropriate correction is required. 

Claim 10 is objected to because of the following informalities: the claim contains a typographical error- there should be a space between the terms ‘over’ and ‘configuration.’ Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,310,614. Although the claims at issue are not identical, they are not patentably distinct from each other because taking claim 1 of US 11,310,614 and claim 1 of the present application as exemplary, the claims may be compared as follows:

Claim 1 of the present application
Claim 1 of US 11,310,614
1. A wireless speaker device for executing commands based on voice recognition and detecting the presence of other wireless speaker devices, the wireless speaker device comprising: 

a Wi-Fi radio; 
a Bluetooth radio; 
one or more microphones; 
at least one loudspeaker; 
a signal generator for providing one or more audio information signals; 
an audio information interface for providing the one or more audio information signals for use in the generation of respective acoustic signals to respective loudspeakers; and 

one or more processors configured to execute program code to: 

communicate with a second wireless speaker device utilizing the Wi-Fi radio and/or the Bluetooth radio, to provide simultaneous audio playback of streaming content utilizing both the at least one loudspeaker located within the wireless speaker device and at least one loudspeaker local to the second wireless speaker device; 

communicate with one or more remote servers using the Wi-Fi radio to receive streaming content for playback from a plurality of content sources; 

receive acoustic signals using the one or more microphones; 

perform voice command recognition on the acoustic signals, to determine a connected speaker command; and 

in response to the at least one connected speaker command, selecting particular content from one of the plurality of content sources as the streaming content for playback to both of the wireless speaker devices at the same time.
1. A wireless speaker device for executing commands based on voice recognition and detecting the presence of other wireless speaker devices, the wireless speaker device comprising: 

a Wi-Fi radio; 
a Bluetooth radio; 
one or more microphones; 
at least one loudspeaker; 
a signal generator for providing one or more audio information signals; 
an audio information interface for providing the one or more audio information signals for use in the generation of respective acoustic signals to respective loudspeakers; and 

one or more processors configured to execute program code to: 

communicate with a second wireless speaker device utilizing the Wi-Fi radio and/or the Bluetooth radio, to provide simultaneous audio playback of streaming content utilizing both the at least one loudspeaker located within the wireless speaker device and at least one loudspeaker local to the second wireless speaker device; 

communicate with one or more remote servers using the Wi-Fi radio to receive streaming content for playback from a plurality of content sources; 

receive acoustic signals using the one or more microphones; 

perform voice command recognition on the acoustic signals, to determine a connected speaker command; 

in response to the at least one connected speaker command, select particular content from one of the plurality of content sources as the streaming content for playback to both of the wireless speaker devices at the same time; and 

wherein the processor is further configured to: 

determine that the second wireless speaker device is proximal to the wireless speaker device, based upon both (a) detection of at least one Bluetooth beacon and (b) detection of unique sounding signals.



As can be seen in the above comparison, claim 1 of US 11,310,614 anticipates claim 1 of the present application. Because the species or sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. Accordingly, claim 1 is rejected under nonstatutory double patenting. Claim 6 is also anticipated by claim 1 and so the same analysis is applicable. Dependent claims 2-5 and 7-20 are anticipated by claims 2-19 and are likewise rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay (US 2015/0186107), in view of Braithwaite et al. (US 2008/0109095), hereafter “Braithwaite,” and further in view of Reichardt et al. (US 2005/0172319), hereafter “Reichardt.”
Regarding claim 1, Ramsay teaches a wireless speaker device (Ramsay: 315 of FIG. 4) for detecting the presence of other wireless speaker devices  (Ramsay: 270 of FIG. 2; par 0074), the wireless speaker device comprising: 	a Wi-Fi radio (Ramsay: 140 of FIG. 1; par 0004, 0178); 	a Bluetooth radio (Ramsay: 160 of FIG. 1; par 0070, 0178); 	at least one loudspeaker (Ramsay: 150 of FIG. 1); 	a signal generator for providing one or more audio information signals (Ramsay: 140 of FIG. 1; par 0068, 0069); 	an audio information interface for providing the one or more audio information signals for use in the generation of respective acoustic signals to respective loudspeakers (Ramsay: 110 of FIG. 1; par 0066); and 	one or more processors configured to execute program code to: 	communicate with a second wireless speaker device utilizing the Wi-Fi radio and/or the Bluetooth radio, to provide simultaneous audio playback of streaming content utilizing both the at least one loudspeaker located within the wireless speaker device and at least one loudspeaker local to the second wireless speaker device (Ramsay: par 0065 […each group receives the same media stream and provides synchronized rendering of that media stream.], 0068, 0069); 	communicate with one or more remote servers using the Wi-Fi radio to receive streaming content for playback from a plurality of content sources (Ramsay: par 0118 […streaming data from a media server.]); 	selecting particular content for playback to both of the wireless speaker devices at the same time (Ramsay: par 0067-0069). 	Ramsay does not explicitly teach: 	a wireless speaker device for executing commands based on voice recognition, comprising: 	one or more microphones;
receive acoustic signals using the one or more microphones; 	perform voice command recognition on the acoustic signals, to determine a connected speaker command; and 	in response to the at least one connected speaker command, select particular content from one of the plurality of content sources as the streaming content for playback.	Braithwaite teaches: 	a wireless speaker device (Braithwaite: 100G of FIG. 10) for executing commands based on voice recognition (Braithwaite: par 0044), comprising:	one or more microphones (Braithwaite: 127 of FIG. 10);
receive acoustic signals using the one or more microphones (Braithwaite: par 0044 […a network speaker 100 with a microphone and the appropriate application software could…serve as a voice recognition and authorization point to enable direct voice control of any node on the network or any legacy audio source…]); 	perform voice command recognition on the acoustic signals, to determine a connected speaker command (Braithwaite: par 0044 […a network speaker 100 with a microphone and the appropriate application software could…serve as a voice recognition and authorization point to enable direct voice control of any node on the network or any legacy audio source…]). 	It would have been obvious to one of ordinary skill in the art to adapt the networked speakers of Ramsay to incorporate the microphone and voice recognition functionality of Braithwaite with predictable results. One would be motivated to make the combination in order to provide the predictable benefit of voice control to the Ramsay system. One would further be motivated to make the combination to provide the benefit of compatibility with legacy systems. A high likelihood of success is anticipated given that Braithwaite, like Ramsay, discloses a system for forming a group of wireless networked speakers in a master/slave network configuration. Further, in view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Braithwaite could have been implemented within the Ramsay system with predictable results and a beneficial effect.	Ramsay-Braithwaite does not explicitly teach: 	in response to the at least one connected speaker command, select particular content from one of the plurality of content sources as the streaming content for playback. 	Reichardt teaches: 	in response to the at least one [voice] command, select particular content from one of a plurality of content sources as streaming content for playback (Reichardt: par 0076). 	It would have been obvious to one of ordinary skill in the art to implement to content selection functionality of Reichardt within the Ramsay-Braithwaite system with predictable results. One would be motivated to implement the technique to provide the predictable benefit of enabling a user to conveniently select particular content using voice commands. A high likelihood of success is anticipated given the Reichardt, like Ramsay-Braithwaite, discloses a consumer home entertainment system where the user selects from a variety of different content for consumption. In view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Reichardt could have been implemented within the Ramsay-Braithwaite system with predictable results and a beneficial effect. 


Regarding claim 2, the device of claim 1 wherein the acoustic signals include the streaming content (Ramsay: par 0065). 

Regarding claim 3, the device of claim 1 wherein the processor is further configured to execute program code to: 	detect presence of the second wireless speaker device, utilizing the Wi-Fi radio (Ramsay: par 0070, 0074) and/or the Bluetooth radio. 

Regarding claim 7, the device of claim 1 wherein the second wireless speaker device is a smart phone (Ramsay: par 0178, 0184).

Regarding claim 8, the device of claim 1 wherein the processor is further configured to execute program code to: 	initiate a streaming content service selected from a plurality of streaming content services to which a user of the connected speaker is subscribed (Ramsay: par 0112).

Regarding claim 9, the device of claim 1, further comprising a WiFi access point (Ramsay: 315 of FIG. 4; par 0081).

Regarding claim 13, the device of claim 1, wherein the voice command recognition is performed using a remote server (Reichardt: par 0069 [Voice recognition system 435 may be included separate from other equipment, in processing circuitry 360, in guide server 210…]).

Regarding claim 14, the device of claim 13 wherein the remote server is a third party server providing a voice command recognition service (Reichardt: 120 of FIG. 1; par 0041, 0069).

Regarding claim 15, the device of claim 1 wherein the processor further executes program code to: 	use the one or more microphones and at least one loudspeaker to perform one of (a) a Voice over IP communication session (Ramsay: par 0178, 0184) or (b) a video communication session or (c) an IP Multimedia Core Network Subsystem (IMS) session, the session established with a remote device.

Claims 4 and 5 are rejected as being unpatentable over Ramsay (US 2015/0186107), in view of Braithwaite et al. (US 2008/0109095), further in view of Reichardt et al. (US 2005/0172319), and further in view of Mandrekar et al. (US 2012/0311633), hereafter “Mandrekar.”
Regarding claim 4, Ramsay-Braithwaite-Reichardt does not teach the device of claim 1, wherein the processor is further configured to execute program code to: 	determine recommendations of content to play.	Mandrekar teaches:	determine recommendations of content to play (Mandrekar: 602, 608, 610 of FIG. 6; par 0073, 0074).	It would have been obvious to one of ordinary skill in the art to implement the content recommendation functionality of Mandrekar within the Ramsay-Braithwaite-Reichardt system with predictable results. One would be motivated to make the combination to provide the benefit of increased entertainment for the user by informing the user of additional content the user may be interested in. One would further be motivated to make the combination in view of the substantial similarity of the references. Both Mandrekar and Ramsay-Braithwaite-Reichardt relate to the selection of content in home entertainment systems. In view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Mandrekar could have been implemented within the Ramsay-Braithwaite-Reichardt system with predictable results and a beneficial effect. 

Regarding claim 5, the device of claim 1, wherein the processor is further configured to execute program code to: 	determine recommendations of additional content related to currently playing content, and play the additional content (Mandrekar: 602, 608, 610 of FIG. 6; par 0073, 0074).

Claims 10-12 and 16-20 are rejected as being unpatentable over Ramsay (US 2015/0186107), in view of Braithwaite et al. (US 2008/0109095), further in view of Reichardt et al. (US 2005/0172319), and further in view of Ritzau et al. (US 2010/0087164), hereafter “Ritzau.”
Regarding claim 10, Ramsay-Braithwaite-Reichardt does not explicitly teach the device of claim 1 wherein the processor is further configured to execute program code to communicate with a WiFi access point to provide control over configuration of the WiFi access point.	Ritzau teaches: 	wherein a processor is further configured to execute program code to communicate with a WiFi access point to provide control over configuration of the WiFi access point (Ritzau: par 0047).	It would have been obvious to one of ordinary skill in the art to implement the permission-based access configuration of Ritzau to add new devices to the access point of Ramsay-Braithwaite-Reichardt with predictable results. One would be motivated to make the combination to provide enhanced security to the access point of Ramsay-Braithwaite-Reichardt such that unauthorized devices may not access the network without the user’s permission. A high likelihood of success is anticipated given that both Ritzau and Ramsay-Braithwaite-Reichardt disclose systems for providing wireless access points for a variety of devices to access the network. In view of this substantial similarity it would have been readily apparent that various beneficial features of Ritzau could have been implemented within the Ramsay-Braithwaite-Reichardt system with predictable results and a beneficial effect. 

Regarding claim 11, the device of claim 10, wherein the configuration includes allowing access of one or more devices onto a WiFi network associated with the access point (Ritzau: par 0047).

Regarding claim 12, the device of claim 11, wherein a change of configuration is controlled, at least in part, by communication with a mobile device (Ritzau: par 0047).

Regarding claim 16, the device of claim 1 wherein the processor further executes program code to: 	perform a network security function including at least approval of access for a new device on to a WiFi network (Ritzau: par 0047).

Regarding claim 17, the device of claim 1 wherein the processor further executes program code to: 	perform a network security function including at least provisioning of configuration values for a new device (Ritzau: par 0047).

Regarding claim 18, the device of claim 17 wherein the new device was detected utilizing a Bluetooth radio on a mobile phone prior to the provisioning of the configuration values (Ritzau: par 0047, 0076).

Regarding claim 19, the device of claim 1 wherein the processor further executes program code to: 	download and store user selected applications (Ritzau: par 0053), and 	interact with other devices or remote servers via the applications (Ritzau: par 0047, 0053).

Regarding claim 20, the device of claim 1 wherein the processor further executes program code to interact with a smart phone to allow for another wireless device to gain access to a network or server (Ritzau: par 0047).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640. The examiner can normally be reached 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454